Motion for permission to proceed as a poor person with assigned counsel on appeal taken as of right from an order of the Family Court, Ulster County, which awarded petitioner temporary custody of children and temporary exclusive possession of marital residence. Section 1112 of the Family Court Act provides that an appeal may be taken as of right from an order of disposition, and, in the discretion of the appropriate Appellate Division, from any other order under the Family Court Act. An “order of disposition” is a *996“final” order (Matter of Taylor v Taylor, 23 AD2d 747). The order purportedly appealed from is not a final order (cf. Firestone v Firestone, 44 AD2d 671; Matter ofofCiotti vButera, 24 AD2d 983) and is thus not appealable as of right. Motion denied, without costs and without prejudice to renewal after petitioner shall have obtained permission to appeal. Mahoney, P.J., Sweeney, Casey, Yesawich, Jr., and Weiss, JJ., concur.